      Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 1 of 12



     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     19 N. 2nd Street, Suite 205
 4   San Jose, CA 95113
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11
      DAVID B. KETROSER,                             )   Case No. 19-3811
12                                                   )
                           Plaintiff,                )   Civil Rights
13                                                   )
14    vs.                                            )   COMPLAINT FOR PRELIMINARY
                                                     )   AND PERMANENT INJUNCTIVE
15    HOME DEPOT U.S.A., INC., a Delaware            )   RELIEF, RESTITUTION, AND
      corporation dba THE HOME DEPOT                 )   DAMAGES
16    #6604; HD DEVELOPMENT OF                       )
17    MARYLAND, INC., a Maryland                     )
      corporation dba HD PROPERTIES OF               )
18    MARYLAND; and DOES 1 through 20,               )
      inclusive,                                     )
19                        Defendants.                )
                                                     )   DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28

     Page 1 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 2 of 12




 1                                               I. SUMMARY
 2             1. This is a civil rights action by Plaintiff DAVID B. KETROSER (“Plaintiff”) for
 3   discrimination at the building, structure, facility, complex, property, land, development, and/or
 4   surrounding business complexes known as Home Depot and located at or around 2750 Crow
 5   Canyon Rd, San Ramon, California.
 6             2. Pursuant to the Americans with Disabilities Act of 1990, (42 U.S.C. §§ 12101 et seq.),
 7   and supplemental California statutes, Plaintiff seeks injunctive relief, damages, and restitution

 8   against Defendants HOME DEPOT U.S.A., INC., a Delaware corporation dba THE HOME

 9   DEPOT #6604; HD DEVELOPMENT OF MARYLAND, INC., a Maryland corporation dba HD
10   PROPERTIES OF MARYLAND; and DOES 1 through 20, inclusive.
11                                            II. JURISDICTION
12             3. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
13   claims.
14             4. Supplemental jurisdiction for claims brought under parallel California law, arising
15   from the same nucleus of operative facts, is predicated on 28 U.S.C. §1367.
16             5. Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
17                                               III. VENUE
18             6. All actions complained of herein take place within the jurisdiction of the United States
19   District Court, Northern District of California, and venue is invoked pursuant to 28 U.S.C. §

20   1391(b), (c).

21                                               IV. PARTIES
22             7. Plaintiff DAVID B. KETROSER is and at all times relevant herein was, a qualified
23   individual with a physical “disability” as defined under Department of Justice regulation 28
24   C.F.R. §36.104 and California Government Code § 12926. Plaintiff has been afflicted with
25   Multiple Sclerosis since 1973. Plaintiff is unable to independently stand or walk, and requires the
26   use of a wheelchair at all times for mobility. Plaintiff is unable, due to his physical disability, to
27   independently use public facilities that are not designed and/or constructed in compliance with
28

     Page 2 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 3 of 12




 1   applicable accessibility standards to accommodate disabled persons who require a wheelchair for
 2   mobility. Plaintiff possesses a disabled parking placard issued by the State of Minnesota.
 3   Plaintiff is a resident of Minneapolis, Minnesota and visits family in East Bay, California
 4   frequently.
 5           8. On information and belief, Defendants HOME DEPOT U.S.A., INC., a Delaware
 6   corporation dba THE HOME DEPOT #6604; HD DEVELOPMENT OF MARYLAND, INC., a
 7   Maryland corporation dba HD PROPERTIES OF MARYLAND; and DOES 1 through 20,
 8   inclusive, (hereinafter collectively, “Defendants”), are, and at all times relevant herein were, the

 9   owners, operators, lessors, and/or lessees of the Home Depot, and its related facilities, located at
10   or around 2750 Crow Canyon Rd, San Ramon, CA 94583 (“Home Depot”).
11           9. Plaintiff is informed and believes that each of the Defendants is the agent, ostensible
12   agent, alter ego, master, servant, trustor, trustee, employer, employee, representative, franchiser,
13   franchisee, lessor, lessee, joint venture, parent, subsidiary, affiliate, related entity, partner, and/or
14   associate, or such similar capacity, of each of the other Defendants, and was at all times acting
15   and performing, or failing to act or perform, within the course and scope of such similar
16   aforementioned capacities, and with the authorization, consent, permission, or ratification of
17   each of the other Defendants, and is personally responsible in some manner for the acts and
18   omissions of the other Defendants in proximately causing the violations and damages
19   complained of herein, and have participated, directed, and have ostensibly and/or directly

20   approved or ratified each of the acts or omissions of each of the other Defendants, as herein

21   described. Plaintiff will seek leave to amend when the true names, capacities, connections, and
22   responsibilities of DOES 1 through 20, inclusive, are ascertained.
23                                                 V. FACTS
24           10. The Home Depot with all its facilities is a sales or retail establishment as defined
25   under Title III of the ADA, 42 U.S.C. § 12181(7)(E), and California civil rights laws. Cal. Civ.
26   Code § § 51 et seq. The Home Depot is open to the public, intended for nonresidential use and its
27   operation affects commerce.
28

     Page 3 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 4 of 12




 1           11. At all times mentioned herein, Plaintiff has been a wheelchair user. Plaintiff shopped
 2   at Home Depot on more than one occasion and encountered architectural barriers, structural in
 3   nature, and was denied full and equal access to Home Depot as a result.
 4           12. Plaintiff shopped at Home Depot on August 26, 2018 and purchased a laser distance
 5   measurer and tape measurer. During this visit, Plaintiff used the customer restroom but was
 6   unable to do so with ease because there were no handles on the stall door. Moreover, going
 7   inside of the stall was difficult for Plaintiff because the stall door opened inside of the stall
 8   thereby not providing Plaintiff enough clear space. Plaintiff also noticed that the lavatory

 9   plumbing was not insulated and the coat hook was mounted too high.
10           13. On or about September 9, 2018 Plaintiff notified Defendants’ agent(s)/employee(s) of
11   the accessibility difficulties Plaintiff had at Home Depot on August 26, 2018.
12           14. On or about September 19, 2018 Plaintiff spoke by phone with Defendants’ counsel
13   Greg Hurley regarding Plaintiff’s accessibility difficulties at Home Depot.
14           15. On March 14, 2019 Plaintiff went to Home Depot and purchased furniture movers.
15   Plaintiff again encountered accessibility problems in the customer restroom like during his
16   August 26, 2018 visit to Home Depot as alleged in Paragraph 12 of this Complaint.
17           16. During the aforementioned visits, Plaintiff experienced difficulties, discomfort,
18   and/or embarrassment due to Home Depot not being accessible to Plaintiff.
19           17. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified

20   expert do an informal investigation of the Home Depot. While he could not make detailed

21   measurements, Plaintiff’s CASp-certified expert determined that Defendants’ premises remained
22   inaccessible based on, but not limited to, the following:
23               •   ADA parking less than 18 feet deep (17' 6")
24               •   Path of travel from parking is blocked by displays
25               •   The words "no parking" stamped on access aisle are fading
26               •   Customer restroom door heavy
27               •   Lower 10" of bathroom door is not clear at push side
28

     Page 4 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
      Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 5 of 12




 1              •   Customer restroom door fast closing
 2              •   Clear space at side pull of customer restroom door is less than 18" (17.5")
 3              •   Door handle on pull side of toilet stall does not provide knuckle space to pull
 4                  open
 5              •   Toilet stall door swings into a clear space of a fixture
 6              •   Toilet flusher needs more than 5lbs to activate
 7              •   Food ordering counter at exterior is higher than 34"
 8              •   No ADA tables at the food area

 9          18. These barriers prevented Plaintiff from enjoying full and equal access at Home
10   Depot. These barriers to access are listed without prejudice to Plaintiff citing additional barriers
11   to access after inspection by Plaintiff’s access expert, per the 9th Circuit’s standing standards
12   under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008), Chapman v. Pier One Imports
13   (USA), Inc., 631 F.3d 939 (9th Cir. 2011), and the General Order 56 requirements for Northern
14   District of California “ADA” Title III cases. All of these barriers to access render the premises
15   inaccessible to and unusable by physically disabled persons. All facilities must be brought into
16   compliance with all applicable federal and state code requirements, according to proof.
17          19. Plaintiff is deterred from shopping at the Home Depot more often because of the
18   aforementioned accessibility problems.
19          20. Defendants knew that these elements and areas of Home Depot were inaccessible,

20   violate state and federal law, and interfere with or deny access to the physically disabled.

21   Moreover, Defendants have the financial resources to remove these barriers from Home Depot
22   without much difficulty or expense, and make Home Depot accessible to the physically disabled.
23   To date, however, Defendants refuse to either remove those barriers or seek an unreasonable
24   hardship exemption to excuse non-compliance.
25          21. At all relevant times, Defendants have possessed and enjoyed sufficient control and
26   authority to modify Home Depot to remove impediments to wheelchair access and to comply
27   with the Americans with Disabilities Act Accessibility Guidelines and Title 24 regulations.
28

     Page 5 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 6 of 12




 1           22. Plaintiff further alleges that the continued presence of barriers at Home Depot is so
 2   obvious as to establish Defendants’ discriminatory intent. On information and belief, Plaintiff
 3   avers that evidence of the discriminatory intent includes Defendants’ refusal to adhere to relevant
 4   building standards; disregard for the building plans and permits issued for Home Depot and its
 5   facilities; conscientious decision to the architectural layout as it currently exists at the Home
 6   Depot; and a decision not to make Home Depot accessible despite being put on actual notice of
 7   the Home Depot not being accessible to Plaintiff.
 8           23. Plaintiff further alleges, on information and belief, that Defendants are not in the

 9   midst of a remodel, and that the barriers present at Home Depot are not isolated or temporary
10   interruptions in access due to maintenance or repairs.
11                                            VI. FIRST CLAIM
12                                 Americans with Disabilities Act of 1990
13                                     (TITLE III USC §12101 et seq.)
14                              Denial of “Full and Equal” Enjoyment and Use
15                                 (Against all Defendants and each of the)
16           24. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
17   allegations contained in Paragraphs 1 through 23 of this Complaint, and incorporates them herein
18   as if separately repled.
19           25. Title III of the ADA holds as a “general rule” that no individual shall be

20   discriminated against on the basis of disability in the full and equal enjoyment or use of goods,

21   services, facilities, privileges, and accommodations offered by any person who owns, operates,
22   or leases a place of public accommodation. 42 U.S.C. § 12182(a).
23           26. Defendants discriminated against Plaintiff by denying “full and equal enjoyment” and
24   use of the goods, services, facilities, privileges or accommodations of Home Depot during each
25   visit and each incident of deterrence.
26                     Failure to Remove Architectural Barriers in an Existing Facility
27           27. The ADA specifically prohibits failing to remove architectural barriers, which are
28

     Page 6 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 7 of 12




 1   structural in nature, in existing facilities where such removal is readily achievable. 42 U.S.C. §
 2   12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily accomplishable and able
 3   to be carried out without much difficulty or expense.” Id. § 12181(9).
 4          28.     Defendants could have but did not avail themselves of the tax deduction and tax
 5   credits provided by Internal Revenue Code §44 and §190, which apply to the costs of barrier
 6   removal.
 7          29.     When an entity can demonstrate that removal of a barrier is not readily
 8   achievable, a failure to make goods, services, facilities, or accommodations available through

 9   alternative methods is also specifically prohibited if these methods are readily achievable. Id. §
10   12182(b)(2)(A)(v).
11          30.     Here, Plaintiff alleges that Defendants can easily remove the architectural barriers
12   at Home Depot without much difficulty or expense, and that Defendants violated the ADA by
13   failing to remove those barriers, when it was readily achievable to do so.
14          31.     In the alternative, if it was not “readily achievable” for Defendants to remove the
15   Home Depot’s barriers, then Defendants violated the ADA by failing to make the required
16   services available through alternative methods, which are readily achievable.
17                        Failure to Design and Construct an Accessible Facility
18          32.     On information and belief, Home Depot was designed or constructed or both after
19   January 26, 1992 independently triggering access requirements under Title III of the ADA.

20          33. The ADA also prohibits designing and constructing facilities for first occupancy after

21   January 26, 1993, that aren’t readily accessible to, and usable by, individuals with disabilities
22   when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
23          34. Here, Defendants violated the ADA by designing or constructing or both the Home
24   Depot in a manner that was not readily accessible to the physically disabled public, including
25   Plaintiff, when it was structurally practical to do so.
26                            Failure to Make an Altered Facility Accessible
27          35. On information and belief, Home Depot was modified after January 26, 1992,
28

     Page 7 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 8 of 12




 1   independently triggering access requirements under the ADA.
 2           36. The ADA also requires that facilities altered in a manner that affects (or could affect)
 3   its usability must be made readily accessible to individuals with disabilities to the maximum
 4   extent feasible. 42 U.S.C. § 12183(a)(2).
 5           37. Here, Defendants altered Home Depot in a manner that violated the ADA and was not
 6   readily accessible to the physically disabled public, including Plaintiff, to the maximum extent
 7   feasible.
 8                          Failure to Modify Existing Policies and Procedures

 9           38. The ADA also requires reasonable modifications in policies, practices, or procedures,
10   when necessary to afford such goods, services, facilities, or accommodations to individuals with
11   disabilities, unless the entity can demonstrate that making such modifications would
12   fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
13           39. Here, Defendants violated the ADA by failing to make reasonable modifications in
14   policies, practices, or procedures at Home Depot, when these modifications were necessary to
15   afford and would not fundamentally alter the nature of these goods, services, facilities, or
16   accommodations.
17           40. Plaintiff seeks all relief available under the ADA i.e., injunctive relief, attorney fees,
18   costs, legal expense for these aforementioned violations. 42 U.S.C. § 12205.
19                                         VII. SECOND CLAIM

20                                          Disabled Persons Act

21                                    (California   Civil Code § 54 et seq.)
22                               (Against all Defendants and each of them)
23           41. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
24   allegations contained in Paragraphs 1 through 40 of this Complaint, and incorporates them herein
25   as if separately repled.
26           42. The Home Depot is a place of public accommodation and/or places to which the
27   general public is invited and, as such, they are obligated to comply with the provisions of the
28

     Page 8 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
       Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 9 of 12




 1   California Disabled Persons Act (“CDPA”), California Civil Code § 54 et seq.
 2           43. The CDPA guarantees, inter alia, that persons with disabilities have the same right as
 3   the general public to the full and free use of the streets, highways, sidewalks, walkways, public
 4   buildings, public facilities, and other public places. California Civil Code § 54.
 5           44. The CDPA also guarantees, inter alia, that persons with disabilities are entitled to full
 6   and equal access, as other members of the general public, to accommodations, advantages,
 7   facilities, and privileges of covered entities. California Civil Code § 54.1(a)(1).
 8           45. The CDPA also provides that a violation of the ADA is a per se violation of CDPA,

 9   California Civil Code § 54.1(d).
10           46. Defendants have violated the CDPA by, inter alia, denying and/or interfering with
11   Plaintiff right to full and equal access as other members of the general public to the
12   accommodations, advantages, and its related facilities due to his disability.
13           47. Pursuant to the remedies, procedures, and rights set forth in California Civil Code §§
14   54.3, Plaintiff prays for judgment as set forth below.
15                                          VIII. THIRD CLAIM
16                                         Unruh Civil Rights Act
17                                    (California Civil Code §51 et seq.)
18                              (Against all Defendants and each of them)
19           48. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the

20   allegations contained in Paragraphs 1 through 47 of this Complaint, and incorporates them herein

21   as if separately repled.
22           49. The Home Depot is a business establishment and, as such, must comply with the
23   provisions of the Unruh Act, California Civil Code § 51 et seq.
24           50. The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to full
25   and equal accommodations, advantages, facilities, privileges, or services in all business
26   establishments of every kind whatsoever within the jurisdiction of the State of California.
27   California Civil Code § 51(b).
28

     Page 9 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
      Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 10 of 12




 1           51. The Unruh Act also provides that a violation of the ADA, or of California state
 2   accessibility regulations, is a violation of the Unruh Act. California Civil Code § 51(f).
 3           52. Defendants have violated the Unruh Act by, inter alia, denying, or aiding or inciting
 4   the denial of, Plaintiff’s rights to full and equal use of the accommodations, advantages,
 5   facilities, privileges, or services offered at Home Depot.
 6           53. Defendants have also violated the Unruh Act by denying, or aiding or inciting the
 7   denial of, Plaintiffs rights to equal access arising from the provisions of the California state
 8   accessibility regulations and the ADA.
 9           54. Defendants’ acts and omissions constitutes intentional discrimination against Plaintiff
10   and other physically disabled individuals in violation of the Unruh Act, California Code §§51 et
11   seq., in that: the Home Depot is inaccessible to Plaintiff and other disabled persons; that
12   Defendants maintain the Home Depot in this inaccessible condition; and have failed to make
13   Home Depot accessible despite the obvious presence of said barriers and notice of said barriers.
14           55. Pursuant to the remedies, procedures, and rights set forth in California Civil Code §
15   52, Plaintiff prays for judgment as set forth below.
16                                 IX. FOURTH CAUSE OF ACTION:
17                          VIOLATION OF UNFAIR COMPETITION ACT
18        (Unfair, Unlawful, Deceptive Business Practice: Bus. & Prof. Code, § 17200 et seq.)
19                              (Against all Defendants and each of them)
20           56. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
21   allegations contained in Paragraphs 1 through 55 of this Complaint, and incorporates them herein
22   as if separately repled.
23           57. Defendants engage in business practices, offer their goods and services, and advertise
24   their goods and services within the jurisdiction of the state of California. As such, Defendants,
25   and each of them, have a duty to comply with the provisions of the Unfair Business Practices Act
26   set forth in §17200, et seq. of the Business & Professions Code.
27           58. The Unfair Business Practices Act prohibits, inter alia, unlawful, unfair, or fraudulent
28

     Page 10 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
      Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 11 of 12




 1   business acts or practices and unfair, deceptive, untrue, or misleading advertising by any person,
 2   firm, corporation, or association within the jurisdiction of the State of California.
 3          59. The conduct previously alleged violated the Unfair Business Practices Act, including
 4   § 17200 et seq. of the Business & Professions Code, in that Defendants have represented that
 5   their services are available to all members of the general public, when in fact, Defendants deny
 6   full and equal access to their services to disabled individuals who depend on mobility aids by
 7   reason of Defendants’ failure to comply with their legal obligations under the Unruh Act, the
 8   California Disabled Persons Act, and the Americans with Disabilities Act as alleged herein.

 9          60. Pursuant to the remedies, procedures, and rights set forth in § 17203 et seq. of the
10   Business & Professions Code, Plaintiff prays for judgment and relief as set forth below.
11
12                                          X. PRAYER FOR RELIEF
13     Plaintiff prays that this Court:
14          1. Issue a preliminary and permanent injunction directing Defendants as current
15   owners, operators, lessors, and/or lessees of the Home Depot to modify the above described
16   property and premises and related facilities so that each provides full and equal access to all
17   physically disabled persons, including appropriate changes in policy, and issue a preliminary
18   and permanent injunction directing Defendants to provide and maintain facilities accessible to
19   and usable by Plaintiff, and other similarly situated persons with disabilities, as required by

20   law;

21          2. Retain jurisdiction over the Defendants until such time as the Court is satisfied that
22   defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible
23   public facilities as complained of herein no longer occur, and cannot recur;
24          3. Award to plaintiff all appropriate damages, including but not limited to statutory
25   damages, general damages and treble damages in amounts within the jurisdiction of this Court,
26   all according to proof;
27          4. Award to Plaintiff all reasonable restitution for Defendants’ unfair competitive
28

     Page 11 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
      Case 3:19-cv-03811-DMR Document 1 Filed 06/30/19 Page 12 of 12




 1   practices;
 2          5. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 3   costs of this proceeding as provided by law;
 4          6. Award to Plaintiff prejudgment interest pursuant to California Civil Code § 3291;
 5   and
 6          7. Grant such other and further relief as this Court may deem just and proper.
 7
 8
 9   Dated: 6/30/2019                               _______/s/____________________________
                                                    Irakli Karbelashvili, Attorney for Plaintiff
10                                                  DAVID B. KETROSER
11
12
13                                      DEMAND FOR JURY

14          Plaintiff hereby demands a jury for all claims for which a jury is permitted.
15
16
     Dated: 6/30/2019                               _______/s/____________________________
17                                                  Irakli Karbelashvili, Attorney for Plaintiff
                                                    DAVID B. KETROSER
18
19
20
21
22
23
24
25
26
27
28

     Page 12 of 12
          Complaint for Preliminary and Permanent Injunctive Relief, Restitution, and Damages
